DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the mounting flange" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the flange”.
Claim 33 is rejected as depending from claim 20.

Claim Rejections - 35 USC § 103
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523 (US equivalent to Girondi 2016/0375382 will be referenced for the purposes of rejection) in view of Mees et al. US 6,117,312, Clements et al. US 7,927,392 and Jawurek et al. US 6,251,273.

Claim 35, Girondi teaches a filter comprising: a housing (20) having an inlet (210) and outlet (211), the housing defining an interior volume and comprising a cover (22) that is detachable from the remainder of the housing by unscrewing the cover from the housing, a filter insert (30) having a first and second end and extends longitudinally between the first end, which is distal relative to the outlet, and the second end, which is proximal to the outlet, the filter insert being removably received within the interior volume by engaging in a bottom portion of the housing and comprising: a filter medium (33) of annular shape which extends around a central axis defining a longitudinal axis of the filter insert, a flange (31), located toward the first end and covers an axial end of the filter medium, a bypass valve (25, 26) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume towards the first end, between a region upstream of the filter medium that is in communication with the inlet and a region downstream of the filter medium that is in communication with the outlet, the bypass valve being integrally secured to the cover wherein the bypass valve: is detachable from the cover so that an assembly formed by the filter insert and the bypass valve defines a removable cartridge, forms a preassembled unit, and has a removable connection member (252) which in a locking configuration, is axially engaged with complementary securing elements (311) formed on a first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached, allows subsequent disassembly of the bypass valve from the filter insert, and is part of a first connection system so that the bypass valve is configured to be integrally secured on the first end of the filter insert such that the bypass valve is reversibly locked to the first end of the filter insert by a locking action which is carried out by pivoting the bypass valve and the filter insert relative to one another about the central axis, wherein the cover comprises an annular inner face and the removable cartridge is directly connected to mounting lugs (220) included in the cover and protrude radially inward, wherein a piece of the bypass valve, including the removable connection member is directly connectable to the mounting lugs of the cover by a second connection system (220, 250), so that the bypass valve is integrally secured to the cover (fig. 1-15, paragraph 80, 104, 143-144, 261). Girondi teaches the cartridge and cover are connected by means of snap-engagement or the like (paragraph 261) but does not teach a first and second bayonet connection system.
Mees teaches a bypass valve (20) and a first end of a filter insert are immobilized relative to one another by a bayonet type connection (80, 82) in a locking configuration (fig. 1-3). The recited type of connection between the filter insert and the bypass valve is a known type of connection as demonstrated by Mees and would have been recognized as a functional equivalent by one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, it would have been obvious to one of ordinary skill in the art as the connection of Mees allows the bypass valve to be detached from the filter element such that the filter element may be replaced without having to also replace the valve (col. 3, lines 19-31). Mees teaches the bayonet type connection allows pivoting rotation in both directions but not only one direction.
Clements teaches a bayonet type connection that reversably locks two components together by way of a locking action which is carried out by pivoting the one component relative to the other component about a central axis, only one pivoting direction allowing the locking action performed by the bayonet connection system (fig. 2-6). A bayonet type connection using only one pivoting direction to lock the components together is a well-known type of bayonet type connection as demonstrated by Clements and one of ordinary skill in the art would readily recognize the bayonet type connection of Clements as a functional equivalent to the similar type of connection taught by Mees. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jawurek teaches a cover (2) comprising an annular inner face, delimiting a hollow at a top of the cover, wherein a removable cartridge (3) is directly connected to mounting lugs (10) including in the cover, which protrude radially inward from the annular inner face and a bayonet connection system is obtained by directly connecting a piece (4) of the removable cartridge to the mounting lugs (fig. 1, col. 1, lines 45-62). It would have been obvious to one of ordinary skill in the art to use the bayonet type connection of Jawurek because it forms a reliable yet releasable connection (col. 1, lines 45-62). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 16, 18, 21, 24-27 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523 (US equivalent to Girondi 2016/0375382 will be referenced for the purposes of rejection) in view of Mees et al. US 6,117,312, Clements et al. US 7,927,392, Ardes US 2018/0065067 and Brandt et al. US 7,871,515.

Claim 16, Girondi teaches a filter comprising: a housing (20) having an inlet (210) and outlet (211), the housing defining an interior volume and comprising a cover (22) that is detachable from a remainder of the housing, a filter insert (30) having a first and second end and extends longitudinally between the first end, which is distal relative to the outlet, and the second end, which is proximal to the outlet, the filter insert being removably received within the interior volume by engaging in a bottom portion of the housing and comprising: a filter medium (33) of annular shape which extends around a central axis defining a longitudinal axis of the filter insert, a flange (31), located toward the first end and covers an axial end of the filter medium, a bypass valve (25, 26) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume towards the first end of the filter insert, between a region upstream of the filter medium that is in communication with the inlet and a region downstream of the filter medium that is in communication with the outlet, the bypass valve being integrally secured to the cover wherein the bypass valve: is detachable from the cover so that an assembly formed by the filter insert and the bypass valve defines a removable cartridge, forms a preassembled unit, and has a removable connection member (252) which in a locking configuration, is axially engaged with complementary securing elements (311) formed on a first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached, allows subsequent disassembly of the bypass valve from the filter insert, wherein the bypass valve is configured to be integrally secured on the first end of the filter insert by a system that reversibly locks the bypass valve to the first end of the filter insert by way of a locking action which is carried out by pivoting the bypass valve and the filter insert relative to one another about the central axis, wherein the bypass valve and the first end are immobilized relative to one another by a connection in the locking configuration, the complementary securing element comprise two coupling members (311) formed on the flange, projecting from a side of the flange opposite to the filter medium, and the cover is engaged with an axially protruding part of the bypass valve which protrudes axially toward the cover, beyond the two coupling members and the connection system between the bypass valve and the cover directly connects a piece of the bypass valve, including the removable connection member, to the cover, so that the piece of the bypass valve is distributed in the connection system between the bypass valve and the filter insert and in the connection system between the bypass valve and the cover (fig. 1-15, paragraph 80, 104, 143-144, 261). Girondi does not teach the bypass valve and first end of the filter insert connected by a bayonet type connection, a second bayonet connection system connecting the bypass valve to rigid mounting lugs of the cover or the axially protruding portion of the bypass valve arranged closer to the central axis than the two coupling members.
Mees teaches the bypass valve and a first end of the filter insert are immobilized relative to one another by a bayonet type connection in a locking configuration, (fig. 1-3). The recited type of connection between the filter insert and the bypass valve is a known type of connection as demonstrated by Mees and would have been recognized as a functional equivalent by one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, it would have been obvious to one of ordinary skill in the art as the connection of Mees allows the bypass valve to be detached from the filter element such that the filter element may be replaced without having to also replace the valve (col. 3, lines 19-31). Mees teaches the bayonet type connection allows pivoting rotation in both directions but not only one direction.
Clements teaches a bayonet type connection that reversably locks two components together by way of a locking action which is carried out by pivoting the one component relative to the other component about a central axis, only one pivoting direction allowing the locking action performed by the bayonet connection system (fig. 2-6). A bayonet type connection using only one pivoting direction to lock the components together is a well-known type of bayonet type connection as demonstrated by Clements and one of ordinary skill in the art would readily recognize the bayonet type connection of Clements as a functional equivalent to the similar type of connection taught by Mees. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Brandt teaches a filter comprising: a housing (101) having an inlet and outlet and a cover (110) that is detachable from a remainder of the housing, a filter cartridge (102) having a first and second end and extending longitudinally between the first and second ends, a filter medium (123) and a flange (124) at the first end, the cartridge being detachable from the cover, the cover is engaged with an axially protruding part (141) of the cartridge which protrudes axially toward the cover and comprises a second bayonet connection system directly connecting a piece of the flange to rigid mounting lugs (142) of the cover (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the second bayonet connection system of Brandt in place of the connection system of Girondi because the connection allows a torque applied to the cover as well as axial movement of the cover to be transmitted to the filter cartridge to break the seal at the other end of the cartridge from the housing to aid in removing the cartridge from the housing (col. 6, line 27-59, col. 8, lines 12-31).
	Ardes teaches a filter comprising a housing having an inlet and outlet, and a cover (2’), a filter insert removable received within the interior of the housing and comprising an annular filter medium, a flange (41.1) a bypass valve (3) secured to the cover by a connection system (23, 36), the bypass valve is connected to the filter insert by a removable connection member (39’) axially engaged with complementary securing elements (49) formed on the flange to which the bypass valve is directly attached, and allows disassembly of the bypass valve from the filter insert, the cover is engaged with an axially protruding part (36) of the bypass valve, which is protruding axially toward the cover, beyond the two coupling members and comparatively with the two coupling members, is arranged closer to the central axis (fig. 23-26). The recitation of the axially protruding part of the bypass valve being closer to the central axis than the two coupling members is merely a recitation of a rearrangement of the connection between the cover and bypass valve closer to the central axis, Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Additionally, the recited locations of the connections between the bypass valve and the cover and the bypass valve and the filter insert are known in the art as demonstrated by Ardes. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims and 26, Girondi further teaches the flange includes the complementary securing elements and constitutes a mounting flange for the bypass valve, and the housing comprises a bowl (21) in which is arranged the bottom portion of the housing, and comprising a mounting bracket, the filter insert comprising, opposite to the mounting flange, a positioning flange (32) cooperating with the mounting bracket to nest and position the cartridge coaxially on a central duct of the mounting bracket, and the cover is adapted to be screwed onto the bowl the connection system between the bypass valve and the cover comprising a portion for driving the cartridge in rotation, at least during an unscrewing of the cover to which the cartridge is fixed (fig. 1-15).
Claims 21 and 32, Girondi further teaches the bypass valve has a portion that is insertable through a central passage of the flange, the insertable portion having a circumferential outer surface and a sealing member (314) part of the filter insert in sealing annular radial contact with the bypass valve (fig. 1-2). Girondi does not teach the circumferential outer surface forming a bearing surface in sealing contact with the sealing member.
Mees teaches a filter comprising: a housing with an inlet and outlet, a filter insert comprising a filter medium and annular shape, a flange (78) on a first end of the filter insert, a bypass valve (20) forming a preassembled unit and secured to the filter insert, the bypass valve being interposed, within the interior volume, between a region upstream of the filter medium and a region downstream of the filter medium that is in communication with the outlet, the bypass valve is detachable from the cover so that an assembly formed by the filter insert and the bypass valve define a removable cartridge, forms a preassembled unit and has at least one removable connection member (82) which in a locking configuration, is axially engaged with complementary securing elements (80) formed on the first end of the filter insert, the complementary securing elements being formed on the flange to which the bypass valve is directly attached and allows subsequent disassembly by the bypass valve from the filter insert, the bypass valve is integrally secured on the first end of the filter insert by a locking action which is carried out by pivoting the bypass valve and the filter insert relative to one another about a central axis, and the bypass valve has a portion that is insertable through a central passage of the flange, the insertable portion having a circumferential outer surface forming a cylindrical bearing surface, in sealing annular radial contact with a sealing member (84) that is part of the filter insert, the sealing member is an O-ring extending in an inner groove of the first end of the filter insert, so that a sealing region is formed, resulting from an annular radial contact of the sealing member between the flange of the filter insert and the insertable portion of the bypass valve where the removable connection member is formed, in a locking configuration, higher than a sealing area formed by the annular radial contact of the sealing member (84) between the flange and the bypass valve (fig. 1). The recited configuration of forming a seal between a filter insert and bypass valve is known in the art as demonstrated by Mees and would have been obvious to one of ordinary skill in the art as a mere rearrangement of the seal of Girondi. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). The recitation of the outer surface of the tubular member being axially adjacent to a lower annular end of the tubular member which defines a seat region for a valve closure member of the bypass valve is merely a recitation of orienting the valve closure member to be oriented as shown in Girondi (fig. 1) and is merely a recitation of a rearrangement of the parts taught by the prior art. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
Claim 27, Girondi further teaches the positioning flange is a single piece and includes a plugging member in communication with the outlet (fig. 1). Girondi does not teach the positioning flange being plastic. Girondi teaches the materials employed may be according to requirements (paragraph 264). Plastic parts are very common for endcaps of filters and would have been an obvious choice of material to one of ordinary skill in the art.
Claims 24 and 33, Mees further teaches the removable connection member comprises two slots (80) formed in a collar of the bypass valve and each of the two coupling members is engaging through a slot chosen amongst the two slots formed in the collar of the bypass valve (fig. 1-3); and the two coupling members are each provided with two groove portions having a different orientation, the coupling members engaging on both radial sides of the slot (fig. 1-3).
Claim 25, Girondi further teaches the flange comprises a radial portion of annular shape, and the bypass valve comprises a movable valve closure member (260) and a sealing region on which the valve closure member engages in a closed stated of the bypass valve, the seating region being axially oriented opposite to an axial abutment surface (fig. 1) and Mees further teaches the bypass valve comprises an axial abutment surface defined by the removable connection member and adapted to engage against an underside of the two coupling members, each of the two coupling members is provided with at least one radial arm located further away axially from the filter medium than the removable connection member (fig. 1-3).
Claim 31, Mees further teaches the collar extends around a bypass duct that belongs to the bypass valve, the collar including an upper face of the bypass valve, and wherein the two slots are curved and define each a portion of a circular path, positioned to be radially shifted inward relative to a peripheral area of the collar and radially shifted outward relative to an axial opening of the bypass duct, each of the two slots having a widened region and wherein the two coupling members are each provided with a radial arm (fig. 1-3). Mees does not teach the widened region at respective ends of the slots. The recitation of the widened region located at respective ends of the slots is merely a recitation of shifting the widened region from the middle of a slot to the end of a slot. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
Claim 34, Girondi further teaches an outer face of the cover has a projection formed as one piece with the cover, which consists of a boss projecting outward, parallel to the central axis (fig. 1) and Ardes further teaches an outer face of the cover has a projection (22) formed as one piece with the cover, which consists of a boss projecting outward, parallel to the central axis and the axially protruding part of the bypass valve protrudes axially to enter in a hollow of the boss (fig. 24).
Claim 18, Girondi further teaches the cover is detachable from a remainder of the housing by unscrewing, and a pivoting direction for a locking action selectively corresponds to an unscrewing direction of the cover (paragraph 139-140) and Brandt further teaches the cover has rigid mounting lugs (142) that engage against the axially protruding part of the flange so as to allow driving the cartridge in rotation when unscrewing the cover, the cartridge having protrusions (141) which engage axially with a top of the rigid mounting lugs, such that unscrewing the cover causes the cartridge to disengage from a bottom portion of the housing, each of the protrusions has a protrusion thrust surface, extending parallel to the central axis, and an elbow shape with a protrusion portion that projects perpendicular to the protrusion thrust surface, above the protrusion thrust surface and tangentially from a top of the protrusion thrust surface and the protrusions are configured to be simultaneously driven rotatably when the cover is unscrewed, by a pushing action of the rigid lugs being selectively engages against the protrusion thrust surfaces and below the protrusion portions (fig. 1-2).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/092523 (US equivalent to Girondi 2016/0375382 will be referenced for the purposes of rejection) in view of Mees et al. US 6,117,312, Clements et al. US 7,927,392, Ardes US 2018/0065067 and Brandt et al. US 7,871,515 as applied to claim 34 above and further in view of Jawurek et al. US 6,251,273.

Girondi further teaches the removable connection member belongs to a single piece that is present in both the first and second connection systems and the single piece comprises a lower part (258) that protrudes downwardly inside an interior space of the filter medium but does not teach two protrusions.
Jawurek teaches a cover (2) having an outer face having a manipulation projection, formed as one piece with the cover, which consists of a boss projecting outward, parallel to a central axis, an axially protruding part (4) of the cartridge assembly protrudes axially to enter a hollow of the boss, the axially protruding part comprising two protrusions that protrude upwardly inside the hollow of the boss, the two protrusions being engaged each axially with a top of rigid mounting lugs (10) that protrude radially inward, below the hollow of the boss (fig. 1, col. 1, lines 45-62). It would have been obvious to one of ordinary skill in the art to use the bayonet type connection of Jawurek because it forms a reliable yet releasable connection (col. 1, lines 45-62). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
Applicant argues that Mees prevents using any direct connection between a valve and the cover. While Mees does not teach the valve directly connected to the cover, there is nothing taught in Mees that prevents such a connection nor is Mees relied upon to teach such a connection as the primary reference to Girondi already teaches connecting the valve and the cover. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the prior art does not teach or suggest the piece recited in the claims distributed in two bayonet connection systems. Girondi teaches the piece (25) is distributed in two connection systems, one between the valve and the filter insert and the other between the valve and the cover. While Girondi does not teach two bayonet type connections, using a single piece that is involved in two connection systems is taught by the prior art, the difference between the type of connection system. As detailed in the rejection above, bayonet type connections are known and would have been obvious to one of ordinary skill in the art for the reasons stated above.

Allowable Subject Matter
Claims 17, 20 and 37-39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 17, the closest prior art to Girondi, Mees, Clements, Ardes and Brandt teach rigid mounting lugs as detailed above but do not teach the cover resting against an upper end of the bypass valve below rigid mounting lugs nor would it have been obvious to modify the prior art to arrive at the claimed invention.
	Regarding claim 20, the closest prior art to Girondi, Mees, Clements, Ardes and Brandt teaches the two coupling members formed on the flange axially protrude from the flange but do not teach an annular projection from which the coupling members protrude, the coupling members each having a branched structure with two radial arms each radially connected to a common narrow portion axially extending from the annular projection, the two radial arms comprising a radial arm that is longer than the common narrow portion nor would it have been obvious to modify the prior art to arrive at the claimed invention.
	Regarding claim 37, the closest prior art to Girondi, Mees, Clements, Ardes and Brandt teaches the two coupling members each provided with two groove portions having a different orientation but do not teach the groove portions being upwardly delimited by two radial arms with a 90 degree orientation between each other nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
	Regarding claims 38-39 and 41, the closest prior art to Girondi, Mees, Clements, Ardes and Brandt do not teach the cover comprises pins protruding axially inward below the mounting lugs to rest against the collar of the bypass valve nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778